                          United States District Court
                        Western District of North Carolina
                               Asheville Division

     James Franklin McClelland,       )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )                1:20-cv-00195-MR
                                      )
                 vs.                  )
                                      )
            FNU Webb,                 )
            Defendant(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s August 4, 2020 Order.

                                               August 4, 2020




         Case 1:20-cv-00195-MR Document 7 Filed 08/04/20 Page 1 of 1
